Citation Nr: 1753130	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  16-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a TDIU.

In a July 2017 rating decision, the Appeals Management Center (AMC) granted a TDIU effective September 23, 2014.  In an October 2017 informal hearing presentation (IHP), the Veteran's representative characterized the grant as a "total grant of benefits sought on appeal for this issue."  See October 2017 IHP.  Therefore, the Board formally dismisses this matter below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In July 2017, prior to the promulgation of an appellate decision, TDIU was granted; this represents a full grant of the benefit sought on appeal with respect to this issue. 


CONCLUSION OF LAW

There remains no case or controversy for appellate consideration with respect to entitlement to a TDIU over which the Board may exercise jurisdiction.  
38 U.S.C. §§ 511, 5107, 7104 (2012); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C. § 511(a); 38 C.F.R. § 20.101(a). 
One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the denial of a TDIU, a TDIU was granted in a subsequent rating decision.  See July 2017 rating decision.    

Under these circumstances, the Board finds that the claim for a TDIU has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal.
 
Hence, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C. § 7104 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal must be dismissed.


ORDER

Entitlement to a TDIU is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


